               Case 13-29547-RAM           Doc 165      Filed 12/14/18     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                      Case No. 13-29547-RAM
         JUNE E WEATHERS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Nancy K. Neidich, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/18/2013.

         2) The plan was confirmed on 08/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/02/2015, 05/04/2017, 05/04/2017, 03/28/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/09/2015, 01/12/2017, 07/22/2017, 08/23/2018.

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
             Case 13-29547-RAM            Doc 165         Filed 12/14/18          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor                $43,906.43
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $43,906.43


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,438.31
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $1,438.31

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                      Claim           Claim            Claim        Principal      Int.
Name                              Class     Scheduled        Asserted         Allowed         Paid         Paid
COLLECTO US ASSET MGMT, INC   Unsecured             NA              0.00         1,628.01        617.43        0.00
EVERBANK                      Secured         30,618.12             0.00       30,618.12      29,085.29        0.00
HABITAT VILLAS HOA            Secured          9,380.40             0.00         9,380.40      8,906.09        0.00
HABITAT VILLAS HOA            Secured          2,999.76             0.00         2,999.76      2,848.11        0.00
SALLIE MAE                    Unsecured             NA              0.00       45,420.45            0.00       0.00
SANTANDER CONSUMER USA INC    Unsecured             NA              0.00         2,666.28      1,011.20        0.00




UST Form 101-13-FR-S (09/01/2009)
               Case 13-29547-RAM            Doc 165      Filed 12/14/18       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $30,618.12         $29,085.29              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $12,380.16         $11,754.20              $0.00
 TOTAL SECURED:                                          $42,998.28         $40,839.49              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,714.74          $1,628.63              $0.00


Disbursements:

         Expenses of Administration                             $1,438.31
         Disbursements to Creditors                            $42,468.12

TOTAL DISBURSEMENTS :                                                                      $43,906.43


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/14/2018                             By:/s/ Nancy K. Neidich
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
